Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 20 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAGATA (US 2018/0099577 A1, hereinafter NAGATA)

    PNG
    media_image1.png
    840
    666
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    500
    538
    media_image2.png
    Greyscale

As per claim 1, NAGATA discloses a method of charging a battery of electric accumulators from the electric power supplied by an electric generator (See Fig.2, Items#22 and 60, disclose vehicle batteries and Item#50, discloses a solar panel), wherein the battery is charged to a first maximum state of charge in a first operating mode (See Fig.5, Step#S204, discloses a first state of charge upper limit, SOC_u(0)) and to a second maximum state of charge, lower than the first maximum state of charge, in a second operating mode (See Fig.5, Step#S202 and SOC_u(1)), the method comprising switching from the second operating mode to the first operating mode when a criterion using the temperature of the battery (See Fig.5, Step#S200, discloses when the battery temperature is more than TBs(1), the battery maximum upper limit 
As per claim 8, NAGATA discloses the method of claim 1 as discussed above, wherein the electric generator comprises photovoltaic cells (See Fig.2, Item#50, discloses a solar panel).

As per claim 20, NAGATA discloses a system comprising an electric generator (See Fig.2, Item#50), a battery (See Fig.2, Items#22 and 60), a circuit for charging the battery from the electric power supplied by the generator (See Fig.2, Items#44 and 42), and a charge circuit control unit (See Fig.2, Item#100), the control unit being capable of controlling the battery charge to a first maximum state of charge in a first operating mode (See Fig.5, Step#S204, discloses a first state of charge upper limit, SOC_u(0)) and to a second maximum slate of charge, lower than the first maximum state of charge, in a second operating mode (See Fig.5, Step#S202 and SOC_u(1)), the control unit being capable of switching from the second, operating mode to the first operating mode when a criterion, using the temperature (See Fig.5, Step#S200, discloses when the battery temperature is more than TBs(1), the battery maximum upper limit SOC is set to a lower value SOC_u(1) and when the temperature is above the threshold, the battery is charged to a higher level SO_u(0)) of the battery or the ratio of a first quantity representative of 
As per claim 29, NAGATA discloses the system of claim 20 as discussed above, wherein the electric generator comprises photovoltaic cells (See Fig.2, Item#50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 13-16 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA.
As per claims 13-16 and 25-28, NAGATA discloses switching from a first operating mode to a second operating mode when the temperature of the battery is higher than a certain temperature, however NAGTA does not explicitly disclose when the value is exceeded for a predetermined time period. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention by lowering the state of charge only when the temperature exceeds a certain value for a predetermined period for the benefit of avoiding erroneous lowering of the state of charge due to a temporary fluctuation of temperature.

6. 	Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA in view of GUANG et al. (US 7,598,709 B2, hereinafter GUANG).
As per claim 18, NAGATA discloses the method of claim 1 as discussed above, However NAGATA does not disclose wherein the charge of the battery is further forbidden as long as the temperature of the battery is higher than a fifth temperature value.
GUANG discloses a battery charger wherein the charge of the battery is further forbidden as long as the temperature of the battery is higher than a fifth temperature value (See Fig.7 and 
NAGATA and GUANG are analogous art since they both all with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAGATA with that of GUANG by preventing battery charging when the temperature exceeds a certain threshold for the benefit of protecting the battery against damage caused by overheating.

As per claim 19, NAGATA discloses the method of claim 1 as discussed above, however NAGATA does not disclose wherein the charge of the battery is further forbidden as long as the temperature of the battery is lower than a sixth temperature value.
GUANG discloses a battery charger wherein the charge of the battery is further forbidden as long as the temperature of the battery is higher than a fifth temperature value (See Fig.7 and Col. 10, lines 28-37 discloses when the temperature is below -7°C, the battery is too cold for charging).
NAGATA and GUANG are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by NAGATA with that of GUANG by preventing battery charging when the temperature falls below a certain threshold for the benefit of protecting the battery against damage. 

Allowable Subject Matter
Claims 3-7, 9, 10-12, 17, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859